Citation Nr: 1514785	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  09-30 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for residuals of left ring finger fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to April 1982, October 1997 to February 1998, July 2003 to March 2004, and October 2004 to February 2006.  She served in Kuwait from January 2005 to January 2006 and is a Persian Gulf veteran.  See 38 C.F.R. § 3.317(d) (2014).  She also had additional Reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In March 2010, the Veteran and her spouse appeared and testified at a hearing before the undersigned sitting at the RO.  A transcript is of record.

In an October 2013 decision, the Board denied entitlement to an initial compensable rating for residuals of a left ring finger fracture.  The Veteran appealed the Board's decision to the United States Court of Veterans Claims (Court).  In a November 2014 Memorandum Decision, the Court vacated the Board's October 2013 decision and remanded the case to the Board.

Both the paper claims file and paperless claims file in VA's electronic records management systems have been reviewed.


FINDINGS OF FACT

The Veteran has ankylosis of the distal interphalangeal joint of the left ring finger that does not interfere with the function of the hand; she retains range of motion in the other joints of the left ring finger without additional loss of function with repetitive motion; she is also in receipt of the highest evaluation available under the applicable rating criteria.


CONCLUSION OF LAW

The criteria for an initial compensable rating for the residuals of a fractured left ring finger have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Codes 5227, 5230 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

This appeal arises from disagreement with the initial evaluation for residuals of left ring finger fracture, following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board concludes that the duty to notify has been met.

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Private medical records and VA treatment records have been obtained.  The Veteran has offered testimony at a hearing before the undersigned Veterans Law Judge, and a transcript of this hearing is in the record.  She was afforded appropriate VA examinations, and relevant opinions have been obtained from the examiners after a review of the claims folder. 

Further, regarding the March 2010 Board hearing, the undersigned identified the issues on appeal and elicited testimony designed to substantiate the claims and identify any outstanding evidence.  Thus, the duties imposed under Bryant v. Shinseki, 23 Vet. App. 488 (2010), have been met.

II.  Analysis

The Veteran argues that her left wrist disability and disability of the left ring finger both merit higher evaluations due to pain and functional limitations. 

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

The current claim involves the Veteran's dissatisfaction with the initial rating for her left ring finger disability assigned following the grant of service connection.  The Court has found that there is a distinction between a Veteran's disagreement with the initial rating assigned following a grant of service connection, and the claim for an increased rating for a disability in which entitlement to service connection has previously been established.  In instances in which the Veteran disagrees with the initial rating, the entire evidentiary record from the time of the Veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The record indicates that entitlement to service connection for the residuals of a fractured left ring finger was established in a November 2007 rating decision.  A noncompensable evaluation was assigned, effective from June 19, 1996. 

The rating code for ankylosis of the ring or little finger states that a noncompensable evaluation is warranted for either favorable or unfavorable ankylosis of both the major and minor hand.  This is the maximum evaluation available under this rating code.  38 C.F.R. § 4.71a, Code 5227.  The rating code for limitation of motion of these digits also states that a noncompensable rating is the maximum evaluation available for limitation of motion of either of these fingers.  38 C.F.R. § 4.71a, Code 5230.

Here, the October 2007 VA fee basis examination shows complaints of severe pain, which was aggravated by typing and writing.  The pain was rated as 10 out of 10 in intensity and was not alleviated by treatment.  Physical examination showed a slight deformity, with weakness, numbness, and decreased range of motion.  An X-ray study showed a prior fusion of the 4th distal interphalangeal joint.  There was a decreased range of motion apart from which the examination was normal. 

The October 2010 VA examination noted a history of a left ring finger fracture in service, with surgery to repair the injury.  There was intermittent pain in the finger.  The Veteran was right handed.  She reported that her symptoms included decreased strength and dexterity, as well as stiffness.  There were rare flare-ups that occurred with overuse, resulting in an additional 25 percent limitation of functionality. Such flares were short-lived, lasting about 10-15 minutes.  The left ring finger had range of motion from zero to 90 degrees at the metacarpophalangeal joint; zero to 100 degrees at the proximal interphalangeal joint; and no range of motion in the distal interphalangeal joint.  There was no objective evidence of pain or additional limitation of motion with repetitive movement.  Ankylosis was noted at 15 degrees in the distal interphalangeal joint.  The examiner stated that the ankylosis did not interfere with motion of the other digits or with overall hand function.  There was no decreased strength or dexterity.  Her disability did not impact activities of daily living, although it did impact the speed of her typing. 

The Board finds that entitlement to an increased evaluation for the Veteran's old healed fracture of the fourth metacarpal bone of the left hand is not warranted.  The maximum schedular evaluation is in effect under the applicable rating code.  This includes consideration of additional limitation due to pain, weakness, incoordination or fatigability, as any increased compensation based on these factors must be derived from the rating criteria.  As the maximum schedular evaluation is in effect, no additional discussion is necessary.  Johnston v. Brown, 10 Vet. App. 80, 85 (1995).  The question of whether her additional limitation of function, to include upon flare-up, entitles her to extraschedular compensation will be discussed in the following section of this decision.

The Board has also considered whether or not an evaluation as amputation is warranted.  However, there is no partial or full amputation of the ring finger of the left hand.  As the Veteran retains full range of motion of her finger up to the distal interphalangeal, as the examiner states the ankylosis of that joint does not interfere with the function of the hand, and as she experiences only periodic pain with extended use of the finger, there is no indication that evaluation as an amputation would be appropriate.  There is no basis for an additional evaluation based on limitation of motion of a second finger. 

The Veteran argues that a 10 percent rating might be warranted under 38 C.F.R. § 4.59.  See March 2015 appellate brief.  Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability.  The intent of the Rating Schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  When section 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Under 38 C.F.R. § 4.59, painful joints are entitled to at least the minimum compensable rating for the joint.  As stated above, the Diagnostic Codes applicable to the Veteran's left ring finger disability are Diagnostic Codes 5227 and 5230; both of which provide for a single noncompensable rating.  Consideration under Diagnostic Code 5002 (for chronic residuals of rheumatoid arthritis, to include ankylosis), which provides for a minimum 10 percent rating, is not warranted in this case because there is no evidence that the Veteran has a confirmed diagnosis of arthritis of her left ring finger.  Although VA treatment records from September 2008 and August 2010 (in Virtual VA) show arthritic changes in the radiocarpal joint of the right hand and arthritis of the left shoulder, respectively, the evidence does not support a finding of arthritis of the left ring finger.  Thus, a compensable rating for the Veteran's disability is not warranted under 38 C.F.R. § 4.59.




Extraschedular Considerations

Consideration has also been given regarding whether the schedular evaluation is inadequate for the Veteran's disability, thus referral of the claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this case, the schedular evaluation in this case is not inadequate.  Indeed, the rating criteria adequately describe the Veteran's symptoms for her left ring finger.  These symptoms include limitation of motion and pain, all of which the Board finds are contemplated in the rating criteria.  Although Diagnostic Codes 5227 and 5230 do not explicitly mention pain, the Board notes that disability ratings are based upon average impairment in earning capacity resulting from particular injuries or diseases.  38 U.S.C.A. § 1155; Mitchell v. Shinseki, 25 Vet. App. 32, 36 (2011).  Pain is considered a cause, and not simply a manifestation of functional loss.  Mitchell, 25 Vet. App. at 37; see also 38 C.F.R. § 4.40.  In Mitchell, the Court stated that "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  Pain in [...] a particular joint may result in functional loss, but only if it limits the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id. at 38.  Such limitations are contemplated by the rating criteria.  Thus, with regard to specific complaints of pain in the joints of the left ring finger, these are contemplated under 38 C.F.R. § 4.59.  

The Board further notes that even if it were to concede the first element of the Thun analysis, the Veteran's disability picture do not meet the second Thun element, as the evidence does not establish a marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  In this regard, the Board acknowledges that the finger disability slows down the Veteran's typing speed.  However, while this unquestionably lessens her effectiveness at one of her work tasks, the evidence fails to show that this markedly interferes with her employment as contemplated in Thun.  The Board again notes the examiner's finding in October 2010 that the disability did not impact activities of daily living; this finding was made following a thorough physical examination of the Veteran, including range of motion testing, and thus the conclusion of the examiner is afforded much probative weight.

For the foregoing reasons, the Board finds that referral for consideration of an extra-schedular rating is not warranted in the current case.  

Finally, the Board notes that the Veteran does not contend, and the record does not indicate, that her disability prevents her from holding gainful employment.  Therefore, entitlement for a total rating for compensation based upon individual unemployability due to service-connected disabilities is not for consideration.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


						(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial compensable evaluation for residuals of a left ring finger fracture is denied.



____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


